Order modified by deleting therefrom the paragraph numbered 2 and as so modified unanimously affirmed, without costs of this appeal to any party, and without prejudice to the right of the plaintiffs to renew the motion insofar as it extends to personal books, records and documents of the individual defendants within 60 days after completion of the discovery of the corporate records and upon a showing of necessity and propriety. Memorandum: We see no need for a discovery of the personal records of the individual defendants at this time. The discovery of the corporate books may make such personal discovery unnecessary. That, however, may be determined later. (Appeal by defendants from order of Monroe Special Term granting plaintiffs’ motion for a discovery and inspection.) Present — Williams, P. J., Halpern, McClosky and Henry, JJ.